Dissenting Opinion by
Mb. Justice Musmanno :
On August 11, 1947, the Board of School Directors of the District of Farrell, Pennsylvania, appointed Mrs. Henrietta Maxwell substitute teacher for the school year 1947-48, and she served in that capacity for the year indicated. In June, 1948, she was reappointed as substitute and served for the year 1948-49. In June, 1949, she was appointed as a teacher and reappointed in that capacity in 1950 and 1951. She thus served three consecutive years under the designation of teacher — not substitute. At the end of the 1951-52 school term she was dismissed.
She filed a complaint in mandamus in the Court of Common Pleas of Mercer County to compel the school superintendent, John Hetra, to certify her as a temporary professional employe within the meaning of the Act of 1949 (March 10, P.L. 30). She prayed also that the court require the school authorities to assign her to regular teaching duties, and that she be paid the salary she would have earned had she continued teaching during the school year 1952-53.
The defendant School Board and the defendant School Superintendent filed preliminary objections to the complaint, asserting (1) that the court could not compel a public officer or board to perform discretionary acts in a stated manner; (2) that the plaintiff had another adequate remedy at law; and (3) that laches defeated Mrs. Maxwell’s claim to relief.
The lower court dismissed the plaintiff’s complaint, but not for the reasons assigned by the defendants. The court held that the plaintiff was a substitute employe and therefore not entitled to the rights of temporary professional employment.
*570I believe that the court erred in finding contrary to the assertions of the complaint which, in the stage of preliminary objections, had to be accepted as true. The issue before the court below was not whether the facts set forth were correct, but whether as alleged they presented a good cause of action. Paragraph 21 of the plaintiff’s complaint declared: “That plaintiff . . . for the years 1949-50, 1950-51 and 1951-52 . . . filling a regular vacancy, did perform the duties of a regular 'professional employe’ whose services were terminated. . .”
With this averment, Mrs. Maxwell brought herself within the definition of a temporary professional employe as defined in Article XI, Section 1101 of the School Code of March 10, 1949, P.L. 30, in force at the commencement of plaintiff’s employment as a “teacher” prior to the amendment of May 14, 1949, P.L. 1365 sec. 2.: “(3) The term 'temporary professional employe’ shall mean any individual who has been employed to perform, for a limited time, the duties of a newly created position or of a regular professional employe whose services have been terminated by death, resignation, suspension or removal.” (Emphasis supplied. )
That section defined a substitute to mean: “any individual who has been employed to perform the duties of a regular professional employe during such period of time as the regular professional employe is absent on sabbatical leave or for other legal cause authorized and approved by the board of school directors or to perform the duties of a temporary professional employe who is absent.” (Emphasis supplied.)
Mrs. Maxwell, from 1949 to 1951, was thus not occupying the niche of an absent employe; she was definitely replacing an employe (Miss Gwenn Leyshon) whose services had terminated. Her statement to that *571effect in the complaint was binding upon the Court in its consideration of the preliminary objections.
In Love v. Redstone Township School District, 375 Pa. 200, 204, this Court said: “It is clear that the Legislature provided for two separate classifications to fill the positions created by the absence or leave of a professional employe. If the absence or leave were permanent then the position was to be filled by a temporary professional employe who later would be elevated to permanent status if found qualified. The vacancy which the Legislature intended a temporary professional employe to occupy is a position to which a teacher will not return. If there were no vacancy in this sense then this position was to be filled by a substitute.” *
The court below, pointing out that Mrs. Maxwell was originally employed as a substitute, maintained that that status was constant throughout her five years’ employment, but this conclusion is not warranted by the record. The plaintiff averred in her complaint (Paragraph 12) that she “. . . was appointed by the defendant School Board as a teacher for the school year 1950-51 at a salary of $2450 per year said appointment being duly recorded in the minutes of the defendant School Board.” (Emphasis supplied.)
In Commonwealth ex rel. v. Sunbury School District, 335 Pa. 6, 10, we said: “It is clear, however, that this finding cannot be sustained, since proof of plaintiff’s appointment is the minutes, and the terms of her selection cannot be supplemented or enlarged by extraneous evidence or by the actions' or declarations *572of the officials of the School District.” (Emphasis supplied. )
In Potts v. Penn Township School District, 127 Pa. Superior Ct. 173, 177, the Superior Court said: . . The basic requirement of employment of a public school teacher is an election or appointment by the board of school directors duly recorded on the minutes of the board.”
That the lower court was not overly certain of its conclusions is evidenced by the statement in its opinion: “The right of the board to have permitted a substitute to teach for a continuous period of five years is, at least, doubtful, however, the action of the board in so doing could not create a tenure status for the substitute.”
It is inescapable that Mrs. Maxwell was either a substitute or a temporary professional employe. The lower court questions that she could have been a substitute for five years, and yet excludes the possibility that she could have been acquiring a tenure status, (the status of a temporary professional employe) With this reasoning, the learned Court propounds an unanswered riddle: What was Mrs. Maxwell in the twilight ■period when she ceased being a substitute and yet had not acquired the status of a temporary professional employe?
The court’s fundamental error in its reasoning lies in the assumption that Mrs. Maxwell’s “rights were dependent entirely upon the terms of her original appointment as a substitute.” This suggests that a teacher’s status, like the Egyptian pyramids, can never change. The whole School Code is proof to the contrary. Not only is it a fact that the Board changed Mrs. Maxwell’s status from substitute to temporary professional employe, but, as indicated in Love v. Redstone Township School District, supra, the Board *573was compelled to fill Miss Leyshon’s position with a temporary professional employe since Miss Leyshon’s position had terminated. Not only did Mrs. Maxwell become a temporary professional employe once she took Miss Leyshon’s place as a teacher, bnt, if she later qualified in that respect, she was entitled to be elevated to a permanent status.
It is precisely because of these possible and inevitable mutations in the status of teachers, that the Code* specifically provides: “It shall be the duty of the county superintendent of schools or the district superintendent, as the case may be, to notify each temporary professional employe, at least twice each year during the period of his or her employment, of the professional quality, professional progress, and rating of his or her services.”
The object of this mandate, obviously, is to develop the highest possible pedagogical standards by notifying teachers of their shortcomings, if any, so they may be corrected; and, by encouraging and inspiring them to greater efforts with commendations, if they are entitled to them. As we said in Com. ex rel. v. Sunbury School District, 335 Pa. 6, 11, “The fundamental policy of our public school system is to obtain the best educational facilities for the children of the Commonwealth.” Further, “The success of the school depends upon the efficiency of the teachers.”
Superintendent Hetra had a statutory obligation as already indicated, to inform Mrs. Maxwell of faults or virtues in her teaching methods. It is not clear why, over a period of three years, he ignored this requirement. Without pronouncing that Superintendent Hetra was derelict in his duties in the following respects, it *574must be stated as a general proposition that a superintendent may not, by failing to visit a schoolroom, omitting to study records, neglecting to question supervisors and other teachers, shutting his eyes to routine observation and closing his ears to prevalent reports, plead ignorance to those facts he is required by law to know. Nor can his failure to fulfill a task assigned to him by the code be made to work to the disadvantage of the school teacher who, in the absence of any notification to the contrary, has the right to assume that he or she is discharging her duties ably, conscientiously and industriously.
The School Code* declares: “No temporary professional employe shall be dismissed unless rated unsatisfactory, and notification, in writing, of such unsatisfactory rating shall have been furnished the employe within ten (10) days following the date of such rating.”
The superintendent also failed to execute this specific statutory mandate. The plaintiff thus asserts in her complaint that since her services were not rated unsatisfactory and she was not notified of any such unsatisfactory rating, her dismissal was “illegal, unlawful and without authority.”
The School Code provides further: “Any temporary professional employe who is not tendered a regular contract of employment at the end of two years of service, rendered as herein provided, shall be given a written statement signed by the president and secretary of the board of school directors and setting forth explicitly the reason for such refusal. Temporary professional employes shall for all purposes, except tenure status, be viewed in law as full-time employes, and *575shall enjoy all the rights and privileges of regular full-time employes.”
This specific direction in the School Code was also honored in the breach, since Mrs. Maxwell did not receive a contract or a written statement giving reasons for the refusal. In the case of Jacobs v. Wilkes-Barre Twp. Sch. Dist., 355 Pa. 449, 452, we said: “Where a school board undertakes to terminate a contract with a professional employee, the procedure set forth in the Act must be strictly followed, and failure on the part of the board to comply therewith renders the attempted dismissal abortive.”
In Snyder v. Washington Twp. School District, 117 Pa. Superior Ct. 448, the Superior Court emphasized that if a dismissed school teacher “was not accorded every right secured to her by the Code, her dismissal Avas illegal and she is entitled to recover her salary for the remainder of the term.”
Were the laAV to be declared otherAvise,- a superintendent could perpetually Avail up the door through Avhich the temporary employe passes into permanent status by the simple device of failing to post required ratings. Since it has not been denied that the defendant superintendent failed to rate the plaintiff in accordance with the code’s specified directions, it follows that the plaintiff was illegally dismissed and she accordingly is entitled to salary for the school year 1951-52, less, of course, any amount she may have earned during that period.
The plaintiff also seeks a satisfactory rating from the superintendent. There is no doubt that the superintendent can be compelled to award the plaintiff a rating. “It is well settled that in a mandamus proceeding a Court can compel a public official who is vested with a discretionary power to exercise that discretion. . . .” (Travis v. Teter, 370 Pa. 326)
*576Upon receipt of a satisfactory rating, the plaintiff ■would be entitled, of course, to the status of professional employe and all the rights incident to that status, including a written contract. If such a contract is not tendered, she then is to receive a rating and statement signed by the president and secretary of the board setting forth explicitly the reasons for the refusal of the contract. In Love v. Redstone Township School District, supra, page 204, this Court pointed out: “that if after a two year probationary period the temporary professional employe is found proficient he becomes entitled to the status of a permanent professional employe.”
It would not do violence to the law of normal sequence if a teacher were to conclude, in the absence of complaint from her superiors after two years of teaching, that her work was proficient. However, whatever controversy might arise in this connection would fall into the realm of factual disputation which is not within the jurisdiction of this Court, especially at this-juncture, and, in any event could only require a decision here in the event of a charge of abuse of discretion in the nisi prius court.
I would remand the case to the lower court for renewed consideration in the light of the principles herein enunciated.

 Although this ease involved an interpretation of the Act of June 20, 1939, P. L. 482 (24 PS §11-1108) the language is equally applicable to the same definition of temporary professional employe appearing in the School Code of March 10, 1949, prior to the May 14, 1949 amendment.


 Art. XI, §1108 of the Act of March 10, 1949, P. L. 30 — 24 PS §11-1108.


 See. 1108 of Art. XI of the Act of March 10, 1949, P. L. 30— 24 PS §11-1108.